DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claims [14 and 16]  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims [14 and 16] recites the limitation “a range of a value ±   an error”, without numerically defining the   recited error value, thus making the claim as a whole vague and unclear.  Appropriate correction consistent to the applicant’s disclosure is required.
-For examination purpose the claims have been interpreted as below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claim(s) [1-7, 11, and 15] is/are rejected under 35 U.S.C. 102 (a1)  as being  anticipated by Li (US. 2012/0120263).

Re Claim 1, Li discloses An image recognition apparatus  (see for ex. fig. 1) comprising: a processing circuit  (see 14 fig. 1) that receives a first image obtained by performing multiple-exposure image capturing of a first subject and that uses the first image to calculate a recognition accuracy of the first subject (see ¶0031, The processing module 14 is electrically connected to the image capturing module 10, the vibration sensor module 11, the image analyzing module 12 and the storage module 13, which can be a central processing unit (CPU) or a micro-processing unit. The processing module 14 controls the image capturing module 10 to capture a plurality of temporary images of a scene, and during capturing such temporary images by the image capturing module 10, the processing module 14 can dynamically adjust the exposure time for each of the temporary images in accordance with a predetermined file or a photographic condition); and a control circuit (12, 14 fig. 1)  that changes a condition of the multiple-exposure image capturing in a case where the recognition accuracy is lower than a recognition accuracy threshold (see ¶0035, . suppose the sharpness thereof is less than expected sharpness, it is determined that the user does not enable enough stability and the image capturing device 1 can adaptively reduce the shutter time for the next temporary image so as to capture a clear image. That is, such a mechanism of dynamic modification on exposure time determines the exposure time for the next temporary image in accordance with the image clarity analyzed by the image 

Re Claim 2,  Li further discloses, wherein the condition that is changed in a case where the recognition accuracy is lower than the recognition accuracy threshold includes at least one selected from the group consisting of (a) a length of each exposure period that is employed when the first image is obtained, (b) a length of each exposure interval that is employed when the first image is obtained, (c) the number of exposures that is employed when the first image is obtained, (d) an exposure sensitivity of the first image, (e) a gain of an image capturing device that is used to obtain the first image, (f) a focal length of the image capturing device that is used to obtain the first image, (g) an aperture of the image capturing device that is used to obtain the first image, and (h) an output resolution of the first image (see ¶ 0035, can adaptively reduce the shutter time for the next temporary image so as to capture a clear image [ exposure time is adjusted]). 

Re Claim 3,  Li further discloses, further comprising at least one of an internal display device that displays the recognition accuracy or an output interface for outputting the recognition accuracy to an external display device that displays the recognition accuracy (see the display as depicted in figs. 2 and 3 [by the virtue of displaying a dynamically adjusted  image]).. 

Re Claim 4, Li further discloses, further comprising an image capturing device that is used to obtain the first image (see 10 fig. 1). 

Re Claim 5, Li further discloses , wherein the condition and the first image are associated with each other (see ¶0035, the first temporary image with the initial exposure time). 

Re Claim 6, Li further discloses, wherein as the condition associated with the first image, the condition that is retained in the control circuit is used (¶0035, the first temporary image with the initial exposure time [the controller is evaluating the first frames based on the initial value.  Which implies retaining the first or intel value in order to evaluate the condition of the initial images as described in the text of ¶0035).

Re Claim 7, Li further discloses, further comprising an image capturing device that is used to obtain the first image, wherein as the condition associated with the first image, the condition that is retained in the image capturing device is used (see 0035, the first temporary image with the initial exposure time [since the initial exposure is originated from the imaging device]).

Re Claim 11, Li further discloses, wherein calculation of the recognition accuracy by the processing circuit and changing of the condition by the control circuit in a case where the recognition accuracy is lower than the recognition accuracy threshold are repeated until an end condition is satisfied (see ¶0031 and ¶0035, the processing module 14 controls the image capturing module 10 to capture a plurality of temporary images of a scene, and during capturing such temporary images by the image capturing module 10, the processing module 14 can dynamically adjust the exposure time for each of the temporary images in accordance with a predetermined file or a photographic condition).

Re Claim 15, claim 15 has substantially same limitation as claim 1 thus analyzed and rejected by the same reasoning. 


4. Claim(s) [14 and 16] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Pillman (US. 2010/0171837) 

Re Claim 14, Pillman discloses an image recognition apparatus (see fig, 1, by the virtue of capturing and analyzing a motion of the image as depicted  in the steps of fig. 6) comprising: a processing circuit (see 66 fig. 1 and ¶0081) that receives a first image obtained by performing multiple-exposure image capturing of a first subject and that uses the first image to calculate an estimated range of a speed of the first subject (see fig. 6 steps 300-304 and ¶0081, The subject motion determination necessarily requires multiple images. Following the assessing, the motion assessed is compared (304) to a predetermined threshold. When the motion is in excess of the threshold, a final capture state is set (306) based on the first assessment. When the motion is not in excess of the threshold, a second assessment is conducted. In the second assessment, evaluation images are further analyzed (308) to provide analysis results and the final capture state is set (310) based on the analysis results. The threshold can be set heuristically), the estimated range being a range of a value.+-.an error (see ¶0081, When the motion is not in excess of the threshold, [the threshold value as disclosed in the text of ¶0081); and a control circuit (see 66, 24 fig. 1) that changes a condition of the multiple-exposure image capturing in a case where the error is greater than an error threshold (see fig. 6 all steps and ¶¶0081 and 0083, When the motion is in excess of the threshold, a final capture state is set (306) based on the first assessment. When the motion is not in excess of the threshold, a second assessment is conducted. In the second assessment, evaluation images are further analyzed (308) to provide analysis and the final capture state is set (310) based on the analysis results. The threshold can be set heuristically [a stream of images are captured). 


Re Claim 16, Claim 16 has substantially same limitation as claim 14 above thus analyzed ane rejected by the same reasoning.
                                                     Allowable Subject Matter
5. Claims [8-10 and 12-13] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMED A BERHAN/Primary Examiner, Art Unit 2698